ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Meltech Corp., Inc.                            ) ASBCA Nos.         61888, 61889, 61890
                                               )                    61891, 61893
                                               )
Under Contract No.     N40080-12-R-1012        )

APPEARANCE FOR THE APPELLANT:                     Leonard A. Sacks, Esq.
                                                   Leonard A. Sacks & Associations, P.C.
                                                   Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Matthew S. Hawkins, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 12, 2020



                                               ELIZABETH WITWER
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61888, 61889, 61890, 61891,
61893, Appeals of Meltech Corp., Inc., rendered in conformance with the Board’s
Charter.

      Dated: June 12, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals